DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been presented for examination.

Information Disclosure Statement
1.	Acknowledgement is made to the information disclosure statements (IDS) submitted on 3/30/2020 & 5/27/2021.  The information disclosure statements are being considered by the examiner. 

Claim Objections
2.	Claim 1 is objected to because of the following informalities, which appear to be 
minor draft errors including grammatical and/or lack of antecedent basis problems.  
	Regarding claim 1, line 2 recites “the comprising system”, however there is insufficient antecedent basis for this limitation in the claim.  Perhaps “the computing system” was intended.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkissian (US 2014/0181927 A1).
	Regarding claim 1, Sarkissian discloses a computing system for presenting a verifiable credential (OVER File) so that usage of the verifiable credential can be monitored by a user, the comprising system comprising: 
one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for presenting a verifiable credential [0025], the method comprising: 
representing a verifiable credential within a data structure, the verifiable credential including a plurality of verifiable claims [0025 & 0034]; 
monitoring usage of the verifiable credential [0038]; 
storing usage data of the verifiable credential also in the data structure, such that as usage of the verifiable credential changes or progresses, the stored usage data also changes [0005 & 0038]; and 
using the data structure to: 
cause a visual representation of the verifiable credential to be displayed to a user, the visual representation representing a property name and value for each of at least a subset of the plurality of verifiable claims [0047 & 0048]; and 
at least selectively cause at least some of the usage data to be presented to the user [0038 & 0054].
	Regarding claim 2, Sarkissian discloses the computing system of claim 1, the visual representation comprising a human readable visual representation of the property name and value for each of the subset of verifiable claims [0047 & 0048].
	Regarding claim 3, Sarkissian discloses the computing system of claim 1, the visual representation comprising a bar code or QR code representation of the property name and value for each of the subset of verifiable claims [0047 & 0054].
	Regarding claim 4, Sarkissian discloses the computing system of claim 1, the visual representation comprising a bar code or QR code representation of instructions for verifying one or more of the plurality of verifiable claims [0047 & 0054]. 
	Regarding claim 5, Sarkissian discloses the computing system of claim 1, the usage data comprising frequency with which the verifiable credential is exposed to relying party computing systems [0039 & 0044-0046].
	Regarding claim 6, Sarkissian discloses the computing system of claim 1, the usage data comprising an identity of a relying party computing system to which the verifiable credential was last exposed [0039 & 0044-0046].
	Regarding claim 7, Sarkissian discloses the computing system of claim 1, the usage data comprising a time that the verifiable credential was last exposed [0039 & 0044-0046].
	Regarding claim 8, Sarkissian discloses the computing system of claim 1, at least one of the subset of verifiable claims having a subject referenced by a decentralized identifier [0039 & 0044-0046].
Regarding claim 9, Sarkissian discloses a method for presenting a verifiable credential so that usage of the verifiable credential can be monitored by a user, the method comprising: 
representing a verifiable credential within a data structure, the verifiable credential including a plurality of verifiable claims [0025 & 0034]; 
monitoring usage of the verifiable credential [0038]; 
storing usage data of the verifiable credential also in the data structure, such that as usage of the verifiable credential changes or progresses, the stored usage data also changes [0005 & 0038]; and 
using the data structure to: 
cause a visual representation of the verifiable credential to be displayed to a user, the visual representation representing a property name and value for each of at least a subset of the plurality of verifiable claims [0047 & 0048]; and 
at least selectively cause at least some of the usage data to be presented to the user [0038 & 0054].
	Regarding claim 10, Sarkissian discloses the method of claim 9, the visual representation comprising a human readable visual representation of the property name and value for each of the subset of verifiable claims [0047 & 0048].
Regarding claim 11, Sarkissian discloses the method of claim 9, the visual representation comprising a bar code or QR code representation of the property name and value for each of the subset of verifiable claims [0047 & 0054].
	Regarding claim 12, Sarkissian discloses the method of claim 9, the visual representation comprising a bar code or QR code representation of instructions for verifying one or more of the plurality of verifiable claims [0047 & 0054].
	Regarding claim 13, Sarkissian discloses the method of claim 9, the usage data comprising frequency with which the verifiable credential is exposed to relying party computing systems [0039 & 0044-0046].
	Regarding claim 14, Sarkissian discloses the method of claim 9, the usage data comprising an identity of a relying party computing system to which the verifiable credential was last exposed [0039 & 0044-0046].
	Regarding claim 15, Sarkissian discloses the method of claim 9, at least one of the subset of verifiable claims having a subject referenced by a decentralized identifier [0039 & 0044-0046].
Regarding claim 16, Sarkissian discloses a computer program product comprising one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by a processor of a computing system, cause the computing system to perform a method for presenting a verifiable credential so that usage of the verifiable credential can be monitored by a user, the method comprising: 
representing a verifiable credential within a data structure, the verifiable credential including a plurality of verifiable claims [0025 & 0034]; 
monitoring usage of the verifiable credential [0038]; 
storing usage data of the verifiable credential also in the data structure, such that as usage of the verifiable credential changes or progresses, the stored usage data also changes [0005 & 0038]; and 
using the data structure to: 
cause a visual representation of the verifiable credential to be displayed to a user, the visual representation representing a property name and value for each of at least a subset of the plurality of verifiable claims [0047 & 0048]; and 
at least selectively cause at least some of the usage data to be presented to the user [0038 & 0054].
Regarding claim 17, Sarkissian discloses the computer program product of claim 16, the visual representation comprising a human readable visual representation of the property name and value for each of the subset of verifiable claims [0047 & 0048].
	Regarding claim 18, Sarkissian discloses the computer program product of claim 16, the usage data comprising frequency with which the verifiable credential is exposed to relying party computing systems [0039 & 0044-0046].
	Regarding claim 19, Sarkissian discloses the computer program product of claim 16, the usage data comprising an identity of a relying party computing system to which the verifiable credential was last exposed [0039 & 0044-0046].
	Regarding claim 20, Sarkissian discloses the computer program product of claim 16, at least one of the subset of verifiable claims having a subject referenced by a decentralized identifier [0039 & 0044-0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876